DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed on 04/15/2022, with respect to the claims 1 and 3 using the references Ikeda, Keller and Hutchinson has been fully considered and are persuasive. The 35 USC § 103 rejection of the claims 1 and 3 has been withdrawn. However, upon further consideration, a new ground(s) of 35 USC § 112 rejection is made as presented in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 1, lines 22-26, the recitation "when the terminal voltage of the storage battery has reduced to equal to or lower than a second voltage which is equal to or lower than the first voltage, along with power consumption including an operation of the auxiliary device, during charging of the storage battery by the second charging mode, charging the storage battery by the first charging mode until the terminal voltage of the storage battery is restored to the first voltage;" is unclear. The examiner is not clear if “the second voltage which is equal to the first voltage”, how the terminal voltage of the battery is restored to the first voltage. For clarity purpose the examiner suggests to revise the recitation as "during charging of the storage battery by the second charging mode, when the terminal voltage of the storage battery has reduced to equal to or lower than a second voltage which is lower than the first voltage, along with power consumption including an operation of the auxiliary device, charging the storage battery by the first charging mode until the terminal voltage of the storage battery is restored to the first voltage;".

Claim 3, lines 15-19, the recitation "when the terminal voltage of the storage battery has reduced to equal to or lower than a second voltage which is equal to or lower than the first voltage, along with power consumption including an operation of the auxiliary device, during charging of the storage battery by the second charging mode, charging the storage battery by the first charging mode until the terminal voltage of the storage battery is restored to the first voltage;" is unclear. The examiner is not clear if “the second voltage which is equal to the first voltage”, how the terminal voltage of the battery is restored to the first voltage. For clarity purpose the examiner suggests to revise the recitation as "during charging of the storage battery by the second charging mode, when the terminal voltage of the storage battery has reduced to equal to or lower than a second voltage which is lower than the first voltage, along with power consumption including an operation of the auxiliary device, charging the storage battery by the first charging mode until the terminal voltage of the storage battery is restored to the first voltage;".
Allowable Subject Matter
Claims 1 and 3 would be allowable if amended consistent with the examiner’s interpretation provided in the 35 U.S.C.112 rejection set forth in this Office action above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Greening (US # 20160006272) teaches Systems and methods for power management comprising: 
More particularly, over time multiple constant current stages 402 and constant voltage stages 404 may be implemented as part of a charging profile 302 to charge battery 208 and bring battery pack voltage 502 up to a full charge state. (Fig 5, [0058])
The US Patent Application Publication by Inque et al. (US # 20200153255) teaches a management device for an energy storage device comprising: 
[0086] FIG. 5 shows a waveform of the cell voltage of the energy storage device 41, a waveform of the battery voltage of the assembled battery 40, and a waveform of the charge current, in the constant current constant voltage charge.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                             	May 9, 2022